Citation Nr: 1204503	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation greater than 20 percent for low back strain, with degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 Regional Office (RO) in Muskogee, Oklahoma rating decision, which denied the claim on appeal.

The Board notes the Veteran requested a hearing in her February 2007 substantive appeal, but the Veteran failed to appear for her hearing despite multiple proper notices being sent to her last known address.  The motion to reschedule the hearing was denied in a January 2009 ruling on the basis that the Veteran had not demonstrated good cause for her failure to appear in accordance with the provisions of 38 C.F.R. § 20.704 (2011).

The Veteran's claim was remanded by the Board in April 2010.  The requested development having been completed, the matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that her current evaluation for low back strain, with degenerative joint and disc disease does not adequately contemplate her level of disability.  Having reviewed the claims file and despite the extensive procedural history, the Board finds that additional development again is necessary prior to the adjudication of the claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  3.326(a) (2011).

In this case, during the Veteran's May 2010 VA examination she stated that she had been in receipt of Supplemental Security Income (SSI) from the Social Security Administration (SSA) for the previous year.  She specifically noted that receipt of benefits was due, in part, to her low back disability.  There is no indication in the claims file that the records in the possession of the SSA have been requested or obtained.

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that the Veteran's statement during May 2010 VA examination indicates that certain SSA records are outstanding.  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

In addition, during the May 2010 VA examination referenced above, the Veteran reported that a neurologist had indicated that her lower extremity radiating pain could be due to her diabetes mellitus, rather than her low back disability.  In that regard, the Board notes that VA treatment records from the Muskogee VAMC in March 2010 include a referral to neurology for the Veteran's radiating low back pain, based on x-ray evidence of narrowing of the lumbosacral disc space.  The May 2010 VA examination report indicates that the Veteran saw a Dr. Vasireddy at the Muskogee VAMC on May 4, 2010, who believed the Veteran's radiating lower extremity pain was related to possible mild diabetic neuropathy and that an EMG was scheduled for later that month, on May 24, 2010.  The Board observes that following the May 2010 VA examination VA treatment records from the Salisbury VAMC were associated with the record, but not from the Muskogee VAMC.  As such, records from the Muskogee VAMC from March 2010 to the present should be obtained, specifically to include the March 2010 neurology consultation with Dr. Vasireddy and the May 2010 EMG study. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the Muskogee VAMC for treatment received from March 2010 to the present, specifically to include the March 2010 neurology consultation with Dr. Vasireddy and the May 2010 EMG study.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this should be noted and explained in the claims file.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an increased rating for low back strain, with degenerative joint and disc disease.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


